—In an adoption proceeding pursuant to Domestic Relations Law § 112, in which the petitioners seek to adopt the subject children, who have been residing in the petitioners’ home since April 2, 1988, and December 15, 1989, respectively, the petitioners appeal from an order of the Family Court, Queens County (Berman, J.), dated March 25, 1998, which denied the petition and dismissed the proceeding.
Ordered that the order is reversed, on the law, without costs or disbursements, and the matter is remitted to the Family Court, Queens County, for a hearing on the petition; and it is further,
Ordered that prior to the hearing, the Family Court, Queens County, shall appoint a Law Guardian to represent the children and shall direct a forensic evaluation of the petitioners and the children.
*476There are significant factors both in favor of and against the granting of this adoption petition which were not adequately considered by the Family Court. Consequently, we reverse and remit the matter to the Family Court for a hearing on the merits of this petition. In conjunction with the hearing, we direct the Family Court to appoint a Law Guardian to represent the children, pursuant to Family Court Act § 249 (a), and to direct a forensic evaluation of the petitioners and the children, pursuant to Family Court Act § 251. Bracken, J. P., Thompson, Goldstein and McGinity, JJ., concur.